 Case 08-35994-KRH              Doc 5779      Filed 10/15/19 Entered 10/15/19 19:53:13                       Desc Main
                                             Document     Page 1 of 4




                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF VIRGINIA
                                            Richmond Division

    In re:                                                                 Case No.
              LandAmerica Financial Group, Inc., et al.,                   08-35994-KRH

              Debtor                                                       Chapter 11
                                                                           (Jointly Administered)


                   LIMITED RESPONSE OF THE LECLAIRRYAN PLLC
             CHAPTER 7 TRUSTEE TO THE MOTION TO MODIFY FINAL DECREE

             Lynn L. Tavenner, Trustee, and not individually but solely in her capacity as the Chapter

    7 trustee (in such capacity, the “Chapter 7 Trustee”) of the bankruptcy estate (the “Estate”) of

    LeClairRyan PLLC (“LeClairRyan”) in the Chapter 7 case pending in this court, Case Number

    19-34574-KRH, hereby files, by counsel, this limited response (the “Limited Response”) to the

    Motion to Modify Final Decree (the “Motion”)1 filed in these closed2 bankruptcy cases (the

    “Cases”) of LandAmerica Financial Group, Inc., et al.:

                                                LIMITED RESPONSE

             1.      As indicated in the Motion, this Court entered an order on December 22, 2015, that,

    among other things, discharged the LFG Trustee, approved a wind-down budget, and closed the




    1
     Terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
    2
     The Chapter 7 Trustee, by this Limited Response, reserves all of her rights, including the right to request that the
    Cases be reopened to the extent necessary to afford all appropriate relief to the LeClairRyan Estate.

Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 08-35994-KRH        Doc 5779    Filed 10/15/19 Entered 10/15/19 19:53:13              Desc Main
                                    Document     Page 2 of 4




 Cases (the “Final Decree”). As part of the Final Decree, this Court retained jurisdiction over

 matters concerning the same.

          2.    Upon entry of the Final Decree, upon information and belief, the LFG Trustee

 continued to serve in a fiduciary capacity and sometime thereafter assumed the title of Wind-Down

 Agent.

          3.    On August 26, 2019, the Wind-Down Agent submitted a letter (the “Letter”), by

 hand delivery, to the Honorable Kevin R. Huennekens. See, Letter from Bruce H. Matson to Hon.

 Kevin R. Huennekens (Aug. 26, 2019), ECF No. 5768. In his Letter, the Wind-Down Agent

 indicated that he was incurring costs associated with transferring LFG client files from

 LeClairRyan.

          4.    On October 9, 2019, the Wind-Down Agent filed his Motion and served a copy

 upon the Chapter 7 Trustee of the LeClairRyan Estate. Notwithstanding statements to the contrary

 in his Letter, the Wind-Down Agent has now indicated in his Motion that all Trust documents have

 been destroyed.

          5.    However, the Chapter 7 Trustee has been informed that the transfer of files is not

 complete and certain of those documents/files remain in the possession of the LeClairRyan Estate.

 Given that the transfer of files and destruction of documents is incomplete, costs associated with

 the storage, transfer, and/or destruction of those files continue to be incurred. To the extent such

 LFG files/documents are in the custody of the LeClairRyan Estate, those costs continue to accrue,

 remain due and payable, and said payment has not been remitted to the LeClairRyan Estate.

          6.    Furthermore, the original wind-down budget approved in the Final Decree provided

 that the Wind-Down Agent was to pay a flat fee each month for the services of his former counsel,


                                                  2
Case 08-35994-KRH        Doc 5779    Filed 10/15/19 Entered 10/15/19 19:53:13              Desc Main
                                    Document     Page 3 of 4




 LeClairRyan. The Chapter 7 Trustee requests an accounting so that she can confirm that all sums

 were appropriately remitted and/or will be remitted to the LeClairRyan Estate.

        7.      Additionally, the Chapter 7 Trustee requests that the Wind-Down Agent ensure that

 the LFG client files presently housed and stored by LeClairRyan (including the historical files of

 the LandAmerica Official Committee of Unsecured Creditors and the LFG Trust) be properly

 disposed of and that all requisite storage, destruction, and/or transfer costs for those LFG client

 files, as well as the fees associated with their storage, transfer, and/or destruction are properly

 remitted to the LeClairRyan Estate.

        WHEREFORE, the Chapter 7 Trustee respectfully requests that the Court direct the Wind-

 Down Agent to provide her with (a) an accounting of fees paid to LeClairRyan as counsel for the

 Wind-Down Agent since entry of the Final Decree and direct additional payment, if applicable, to

 the LeClairRyan Estate; (b) payment to the LeClairRyan Estate of all costs associated with the

 storage, transfer, and/or proper destruction of the LFG client files; and (c) whatever other further

 relief the Court deems just.




                                [This space intentionally left blank]




                                                  3
Case 08-35994-KRH      Doc 5779    Filed 10/15/19 Entered 10/15/19 19:53:13          Desc Main
                                  Document     Page 4 of 4




                                             Respectfully submitted,

                                             LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: October 15, 2019                    By: /s/ Paula S. Beran
  Richmond, Virginia                         Paula S. Beran, Esquire (VSB No. 34679)
                                             PBeran@TB-LawFirm.com
                                             David N. Tabakin, Esquire (VSB No. 82709)
                                             DTabakin@TB-LawFirm.com
                                             Tavenner & Beran, PLC
                                             20 North 8th Street
                                             Richmond, Virginia 23219
                                             Telephone: (804) 783-8300
                                             Telecopier: (804) 783-0178

                                                    Counsel for Lynn L. Tavenner, Chapter 7
                                                    Trustee

                                     Certificate of Service

         I certify that on this 15th day of October 2019, a true copy of the foregoing Limited
 Response was sent electronically to the Wind-Down Agent at rtkchallenge@gmail.com, all parties
 receiving ECF notice in these Cases, and by first-class mail, postage prepaid to

 Bruce H. Matson
 7204 Glen Forest Drive
 Suite 102
 Richmond, VA 23226

                                            /s/ Paula S. Beran
                                            Paula S. Beran, Esquire
                                            Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                               4
